Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4 TO COLLATERAL AGREEMENT

This AMENDMENT NO. 4 TO COLLATERAL AGREEMENT, dated as of March 20, 2019 (this
“Amendment”), is entered into by and between VIVUS, Inc., a Delaware corporation
(“Issuer”), U.S. Bank National Association, as Trustee (“Trustee”) and U.S. Bank
National Association, as Collateral Agent (“Collateral Agent”).

WHEREAS, the Issuer, Trustee and Collateral Agent are parties to that certain
Collateral Agreement, dated as of June 8, 2018 (as amended by that Amendment No.
1 to Collateral Agreement dated as of July 6, 2018, that Amendment No. 2 to
Collateral Agreement dated as of October 11, 2018 and that Amendment No. 3 to
Collateral Agreement dated as of December 7, 2018, the “Collateral Agreement”);
and

WHEREAS, the parties thereto desire to amend the Collateral Agreement pursuant
to Section 8.21 thereof on the terms set forth in this Amendment.

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
accepted, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Amendments to Collateral Agreement. 

 

a.



Amendment to Schedule 4.13.  Schedule 4.13 of the Collateral Agreement is hereby
amended by deleting it and replacing it in its entirety with the form attached
hereto as Exhibit A.

 

2.



Miscellaneous.

 

a.



Ratification of Collateral Agreement.  Except as expressly amended and modified
by this Amendment, the Collateral Agreement, including the exhibits and
schedules thereto, is and shall remain unchanged and in full force and effect in
accordance with its terms.

 

b.



Other Miscellaneous Terms.  The provisions of Sections 8.15, 8.16 and 8.20 of
the Collateral Agreement shall apply mutatis mutandis to this Amendment.

[Signature pages follow]



 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first written above.

 

VIVUS, INC.

 

 

By: /s/ Mark Oki

Name: Mark Oki

Title: Chief Financial Officer

 





{Signature Page to Amendment No. 4 to Collateral Agreement}

 

--------------------------------------------------------------------------------

 



U.S. BANK NATIONAL ASSOCIATION

as Trustee

 

 

By: /s/ Alison D.B. Nadeau

Name:Alison D.B. Nadeau

Title:Vice President

 

 

U.S. BANK NATIONAL ASSOCIATION

as Collateral Agent

 

 

By: /s/ Alison D.B. Nadeau

Name: Alison D.B. Nadeau

Title:Vice President





{Signature Page to Amendment No. 4 to Collateral Agreement}

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Schedule 4.13

 

Certain Post-Closing Obligations

 

1.



The Issuer shall, no later than July 31, 2018, (a) enter into an Account Control
Agreement in form and substance satisfactory to the Majority Holders with
respect to each of the accounts disclosed in Section 9 of the Issuer’s
Perfection Certificate delivered on or prior to the Effective Date or (b) move
any such account to another financial institution approved by the Majority
Holders and ensure that such replacement bank account is subject to the
“control” (as defined in Article 9 of the UCC) of the Collateral Agent pursuant
to an Account Control Agreement in form and substance satisfactory to the
Majority Holders.

2.



To the extent obtainable using commercially reasonable efforts, no later than
sixty (60) calendar days following the Effective Date, the Issuer shall execute
and deliver bailee agreements to be entered into among the Issuer, the
Collateral Agent and each of the following warehouseman, bailees, agents or
processors referred to in the Issuer’s Perfection Certificate delivered on or
prior to the Effective Date: (a) Catalent; (b) Cardinal; (c) Sanofi; and (d)
Nordmark.

3.



The Issuer shall, no later than February 5, 2019, cause Vivus Pharmaceuticals
Limited (f/k/a Willow Biopharma Inc.) to enter into (a) an Account Control
Agreement with respect to any and all deposit accounts, securities accounts and
commodity accounts with the Collateral Agent and the applicable bank, securities
intermediary or commodity intermediary with which such account or accounts are
held and (b) all other related agreements, documents and instruments, including
any pledge agreement from Vivus Pharmaceuticals Limited in favor of the
Collateral Agent with respect to any such accounts

4.



The Issuer shall, no later than June 5, 2019, dissolve or otherwise terminate,
or cause the dissolution or termination of, the following Restricted
Subsidiaries of the Issuer, and provide evidence thereof to the Collateral
Agent: (a) VIVUS UK LIMITED, a private limited company organized and existing
under the laws of the United Kingdom, (b) VIVUS LIMITED, organized and existing
under the laws of Bermuda, (c) VIVUS International, L.P., organized and existing
under the laws of Bermuda, (d) VIVUS INTERNATIONAL LIMITED, organized and
existing under the laws of Ireland and (e) VIVUS REAL ESTATE LLC, a limited
liability company organized and existing under the laws of the State of New
Jersey.

 

 

 

--------------------------------------------------------------------------------